DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asari (JP 2008-201594).  For discussion of Asari, see the English Machine Translation.
Regarding claim 1, Asari teaches a pressure-sensitive adhesive structure (Fig. 1, Paragraph [0016]), comprising: a base material (2, substrate, Fig. 1, Paragraph [0016]); an intermediate layer (4, reinforcement layer, Fig. 1, Paragraph [0016]); and a carbon nanotube aggregate layer (3, microfilament, Fig. 1, Paragraphs [0012] and [0016]), wherein the carbon nanotube aggregate layer includes a plurality of carbon nanotube aggregates (two or more microfilaments, Paragraph [0016]), wherein the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent (Fig. 1, Paragraphs [0016]-[0017]), and wherein the intermediate layer has a thickness of 100 nm or more (1-3 microns, Paragraph [0024]).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue (U.S. Pat. Pub. 2019/0002284). 
Fig. 11, Paragraph [0318]), comprising: a base material (51, substrate, Fig. 11, Paragraph [0318]); an intermediate layer (52, adhesion layer, Fig. 11, Paragraph [0318]); and a carbon nanotube aggregate layer (3, CNT array sheet, Fig. 11, Paragraph [0318]), wherein the carbon nanotube aggregate layer includes a plurality of carbon nanotube aggregates (3, CNT array sheet, Fig. 11, Paragraph [0318]), wherein the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent (Fig. 11, Paragraph [0322]), and wherein the intermediate layer has a thickness of 100 nm or more (5µm or more, Paragraph [0323]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno (U.S. Pat. Pub. 2012/0258275) in view of Asari (JP 2008-201594).  For discussion of Asari, see the English Machine Translation.
Regarding claim 1, Maeno teaches a pressure-sensitive adhesive structure (Abstract), comprising: a base material (Abstract); an intermediate layer (Abstract) and a carbon nanotube aggregate layer (Abstract), wherein the carbon nanotube aggregate layer includes a plurality of carbon nanotube aggregates (Abstract; Fig. 1, Paragraph [0027])
Maeno fails to teach wherein the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent and wherein the intermediate layer has a thickness of 100 nm or more.
Asari teaches a pressure-sensitive adhesive structure (Fig. 1, Paragraph [0016]), comprising: a base material (2, substrate, Fig. 1, Paragraph [0016]); an intermediate layer (4, reinforcement layer, Fig. 1, Paragraph [0016]); and a carbon nanotube aggregate layer (3, microfilament, Fig. 1, Paragraphs [0012] and [0016]), wherein the carbon nanotube aggregate layer includes a plurality of carbon nanotube aggregates (two or more microfilaments, Paragraph [0016]), wherein the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent (Fig. 1, Paragraphs [0016]-[0017]), and wherein the intermediate layer has a thickness of 100 nm or more (1-3 microns, Paragraph [0024]).  Asari further teaches Paragraph [0017]) such that it becomes even more difficult to separate the carbon nanotube microfilaments from the substrate (Paragraphs [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the structure of Maeno further comprises a reinforcement layer as an intermediate layer as taught by Asari in order to increase the connection between the base material and the carbon nanotube aggregate layer such that it becomes even more difficult to separate the carbon nanotube aggregate layer from the base material.
Regarding claim 2, Maeno teaches further comprising a fixing agent layer between the base material and the intermediate layer (primer, Paragraph [0058]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno (U.S. Pat. Pub. 2012/0258275) in view of Asari (JP 2008-201594) and further in view of Chou (U.S. Pat. Pub. 2008/0276497).  For discussion of Asari, see the English Machine Translation.
Maeno and Asari are relied upon as discussed above.
Regarding claim 3, Maeno in view of Asari fails to teach wherein the fixing agent layer has a thickness of 1 μm or more.
Chou teaches that when using a primer, one of ordinary skill in the art will be able to identify appropriate coating thicknesses and process parameters based on the composition of the polymeric material (base material), and of the primer, and the based on the coating process (Paragraph [0033]).
Therefore, the exact thickness of the primer layer is deemed to be a result effective variable with regard to the composition of the base material and of the primer and based on the .  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno (U.S. Pat. Pub. 2012/0258275) in view of Asari (JP 2008-201594) and further in view of Ogawa (U.S. Pat. Pub. 2004/0096684).  For discussion of Asari, see the English Machine Translation.
Maeno and Asari are relied upon as discussed above.
	Regarding claim 4, Maeno teaches the base material (substrate) can be an engineering plastic (Paragraph [0056]).
Maeno in view of Asari fails to teach wherein the fixing agent layer includes an adhesive containing inorganic matter.
	Ogawa teaches that in order to enhance the affinity of the engineering plastic surface with another layer, such as an adhesive, a primer coating treatment may be performed (Paragraphs [0043] and [0045]).  Ogawa further teaches the primer coating can be a synthetic resin type primer containing inorganic matter (one or more kinds mixed together, Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the primer of Maeno in view of Asari be the primer coating as taught by Ogawa as being a known primer coating composition useful with engineering plastics.
	Regarding claim 5, Ogawa teaches wherein the adhesive containing inorganic matter comprises an organic solvent-based ceramic adhesive (Paragraphs [0044] and [0046]).
Paragraph [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno (U.S. Pat. Pub. 2012/0258275) in view of Asari (JP 2008-201594) and Chou (U.S. Pat. Pub. 2008/0276497) further in view of Ogawa (U.S. Pat. Pub. 2004/0096684).  For discussion of Asari, see the English Machine Translation.
Maeno, Asari, and Chou are relied upon as discussed above.
Regarding claim 7, Maeno teaches the base material (substrate) can be an engineering plastic (Paragraph [0056]).
Maeno in view of Asari and Chou fails to teach wherein the fixing agent layer includes an adhesive containing inorganic matter.
	Ogawa teaches that in order to enhance the affinity of the engineering plastic surface with another layer, such as an adhesive, a primer coating treatment may be performed (Paragraphs [0043] and [0045]).  Ogawa further teaches the primer coating can be a synthetic resin type primer containing inorganic matter (one or more kinds mixed together, Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the primer of Maeno in view of Asari and Chou be the primer coating as taught by Ogawa as being a known primer coating composition useful with engineering plastics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 11, 2021